DETAILED ACTION
Specification
Amendment to the specification were received on 8/12/2021.  These amendments are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2016/0132375) in view of Hosek (US 2007/0067678).

Regarding claim 1, Jacobs a method of predicting failures of an in vitro diagnostic instrument (see Abstract and paragraphs 0014 and 0051), comprising:
obtaining and storing the condition-based maintenance parameters of the in vitro diagnostic instrument (see Abstract and paragraphs 0014, 0019, 0034, 0052, and 0055: receiving and storing operational values in memory);
generating condition-based maintenance data in response to the obtained data, the condition-based maintenance data including values of the one or more condition-based maintenance parameters (see Fig. 16 and paragraph 0025 and 0055: computes 
analyzing the condition-based maintenance data according to failure prediction engine including failure prediction criteria (see Abstract and paragraphs 0014, 0017, 0034, 0052, and 0055: analyzing data to determine if the data exceeds baseline threshold, i.e. a failure prediction criteria); and
performing an action based on predefined deviation from the failure prediction criteria (see paragraphs 0014 and 0034: generating an alert if threshold is exceeded, i.e. action based on deviation from failure predation criteria).

Jacobs does not expressly disclose testing functionality, via an instrument check module of a local server, of one or more components of the in robotic instrument based on values of one or more condition-based maintenance parameters and generating condition-based maintenance data in response to the testing;
transmitting the condition-based maintenance data to remote server; and 
storing the condition-based maintenance data at the remote server, i.e. analyzing the condition-based maintenance data at a the server. 

Hosek discloses testing functionality, via an instrument check module of a local server, of one or more components of the robotic instrument based on values of one or more condition-based maintenance parameters (see Fig. 2 and paragraphs 0060-0061 and 0496: data collection functional and local pro-processing of the values to generate condition-based maintenance parameters performed by local computing system/server, 
transmitting the condition-based maintenance data to remote server (see paragraph 0486, and 0496- 0505: diagnostic system, i.e. local computer/server, transmits the determined characteristics of the pre-processed data, i.e. previously discussed condition-based maintenance data, to a server); and 
storing the condition-based maintenance data at the remote server, i.e. analyzing the condition-based maintenance data at a the server (see paragraph 0506 and 0511: server analyzes the data and server may allow for upload for information on demand, i.e. server stores the data). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Jacobs with the teachings of Hosek, i.e. collecting and analyzing data associated with components of the robotic instrument, for the advantageous benefit of predicting failures for individual components of the in vitro diagnostic instrument. Once modified by the teachings of Hosek, the modification would result in testing functionality of one or more components of the in vitro diagnostic instrument of Jacobs. 

Regarding claim 2, Jacobs previously modified by Hosek, discloses processing condition-based maintenance data to provide processed condition-based maintenance data (see Fig. 16 and paragraph 0025 and 0055: computes operation composite values, i.e. condition based maintenance data, from the one or more condition-based 

Regarding claim 3, Jacobs does not expressly disclose wherein the processed condition-based maintenance data comprises a maximum, minimum, mean, and standard deviation of the condition-based maintenance data over a predefined period of time.

Hosek discloses wherein the processed condition-based maintenance data comprises a maximum, minimum, mean, and standard deviation of the condition-based maintenance data over a predefined period of time (see paragraphs 0068 and 0069: discusses obtaining data for a sampling period and processing the sampled data to obtain a maximum, minimum, and/or average/mean). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Jacobs with the teachings of Hosek, i.e. collecting and analyzing and pre-processing data associated with sampling periods, for the advantageous benefit of providing a condensed information representative of the data gathered during a sampling period. 

Regarding claim 4, Jacobs does not expressly disclose wherein the one or more condition-based maintenance parameters of the in vitro diagnostic instrument comprises one or more of: a temperature of a component of the in vitro diagnostic instrument; a pressure in a component of the in vitro diagnostic instrument; a liquid level in a 

Hosek discloses wherein the one or more condition-based maintenance parameters of the robotic instrument comprises one or more of: a temperature of a component of the robotic instrument; a pressure in a component of the robotic instrument; a liquid level in a component of the robotic instrument; a current drawn by a component of the robotic instrument; a flow rate through a component of the robotic instrument; and a backlash in a pump component of the robotic instrument (see paragraphs 0070, 0073, 0102, 0137, and 0213: discuses wherein the one or more parameters of the instrument comprise current or temperature). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Jacobs with the teachings of Hosek, i.e. collecting and analyzing current values and temperature values, for the advantageous benefit of evaluating motors or other moving components of the in vitro diagnostic instrument of Jacobs for possible failures. 

Regarding claim 5, Jacobs, previously modified by Hosek, further discloses comprising setting a collection frequency of the condition-based maintenance data (see paragraphs 0049-0050: collecting data over an operational period, such as once an hour over a 24 hour period).

Regarding claim 6, Jacobs, previously modified by Hosek, further discloses comprising setting an upload frequency of the condition-based maintenance data (see paragraphs 0049-0050: collecting data over an operational period, such as once an hour over a 24 hour period, upload by its definition is transfer of data from one computing system to another). 

Regarding claim 11, Jacobs, previously modified by Hosek, further discloses wherein the analyzing the condition-based maintenance data according to the failure prediction engine comprises determining a threshold deviation from normal (see paragraphs 0014, 0033, 0052, and 0076).

Regarding claim 14, Jacobs, previously modified by Hosek, further discloses wherein the failure prediction criteria comprises a preset threshold value against which the condition-based maintenance data is compared (see Abstract and paragraphs 0014 and 0016: discusses comparing maintenance data to thresholds).

Regarding claim 15, Jacobs discloses an in vitro diagnostic instrument maintenance apparatus (see Abstract and paragraphs 0014, 0019, and 0051), comprising: 
one or more monitoring devices configured to monitor condition-based parameters (see Abstract and paragraphs 0014, 0019, 0034, 0052, and 0055: receiving and storing operational values in memory); 

a failure prediction engine and a failure rules model (see Abstract and paragraphs 0014, 0017, 0034, 0052, and 0055: system detects impending analytical failure system using software, i.e. failure prediction engine, system generates threshold using a baseline data and uses the threshold in the comparison when evaluating the data for impending failure, both the algorithm for computing the threshold and the threshold itself fall under the scope of a failure rules model as the rules model is not defined). 

Jacobs does not expressly disclose a local server coupled to the one or more monitoring devices, the local server including: an instrument check module configured to test functionality of the one or more instrument components including obtaining values of the condition-based parameters of the one or more instrument components; and
a local database configured to contain a compilation of the values of the condition-based parameters; and
a remote server configured to communicate with the local server and configured to receive and store the values of the condition-based parameters in a condition-based parameter database, the remote server including: a failure prediction engine, and failure rules model.

a local server coupled to the one or more monitoring devices, the local server including: an instrument check module configured to test functionality of the one or more instrument components including obtaining values of the condition-based parameters of the one or more instrument components (see Fig. 2 and paragraphs 0060-0061 and 0496: data collection functional and local pro-processing of the values to generate condition-based maintenance parameters performed by local computing system/server, data collection function meets the limitations of the instrument check module as applicant’s specification describe testing functionality of the components includes reading inputs); and
a local database configured to contain a compilation of the values of the condition-based parameters (see paragraph 0060, 0064, and 0069-0079: local computer/server includes memory, local system calculates and analyzes a complication of values of the condition-based parameters, i.e. maximum, minimum, and average values); and
a remote server configured to communicate with the local server and configured to receive and store the values of the condition-based parameters in a condition-based parameter database, the remote server including: a failure prediction engine, and failure rules model (see paragraphs 0073, 0137, 0212, 0506 and 0511: server analyzes the data and server may allow for upload for information on demand, i.e. server stores the 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Jacobs with the teachings of Hosek, i.e. collecting and analyzing data associated with components of the robotic instrument, for the advantageous benefit of predicting failures for individual components of the in vitro diagnostic instrument. Once modified by the teachings of Hosek, the modification would result in testing functionality of one or more components of the in vitro diagnostic instrument of Jacobs. 

Regarding claim 16, Jacobs does not expressly disclose wherein the condition-based parameters comprise one or more of: a temperature of a component of the in vitro diagnostic instrument; a pressure in a component of the in vitro diagnostic instrument; a liquid level in a component of the in vitro diagnostic instrument; a current drawn by a component of the in vitro diagnostic instrument; a flow rate through a component of the in vitro diagnostic instrument; and a backlash in a pump component of the in vitro diagnostic instrument.

Hosek discloses wherein the one or more condition-based maintenance parameters of the robotic instrument comprises one or more of: a temperature of a component of the robotic instrument; a pressure in a component of the robotic instrument; a liquid level in a component of the robotic instrument; a current drawn by a 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Jacobs with the teachings of Hosek, i.e. collecting and analyzing current values and temperature values, for the advantageous benefit of evaluating motors or other moving components of the in vitro diagnostic instrument of Jacobs for possible failures. 

Regarding claim 17, Jacobs, previously modified by Hosek, further discloses wherein the computer system, i.e. local computer/database, is configured to receive the values of the condition-based parameters from multiple in vitro diagnostic instruments (see Abstract and paragraphs 0014, 0019, 0034, 0052, and 0055: receiving and storing operational values in memory; and see Fig. 1 and paragraph 0052: local computing system receives data values from a plurality of diagnostic clinical analyzers).

Regarding claim 20, Jacobs discloses an in vitro diagnostic instrument maintenance apparatus (see Abstract and paragraphs 0014, 0019, and 0051), comprising:
monitoring device configured to monitor condition-based parameters an in vitro diagnostic instrument (see Abstract and paragraphs 0014, 0019, 0034, 0051, 0052, and 0055: receiving and storing a plurality of varaibles/operational values in memory);

obtaining and storing the condition-based maintenance parameters of the in vitro diagnostic instrument/ a local database configured to contain a compilation of the values of the condition-based parameters (see Abstract and paragraphs 0014, 0019, 0034, 0052, and 0055: receiving and storing operational values in memory; see Fig. 16 and paragraph 0025 and 0055: computes operation composite values, i.e. condition based maintenance data, from the one or more condition-based maintenance parameters); and
a failure prediction engine and a failure rules model (see Abstract and paragraphs 0014, 0017, 0034, 0052, and 0055: system detects impending analytical failure system using software, i.e. failure prediction engine, system generates threshold using a baseline data and uses the threshold in the comparison when evaluating the data for impending failure, both the algorithm for computing the threshold and the threshold itself fall under the scope of a failure rules model as the rules model is not defined). 

Jacobs does not expressly disclose monitoring devices configured to monitoring condition-based parameters of one or more instrument components of the in vitro diagnostic instrument; 
wherein the local workstation is a local workstation server of the in vitro diagnostic instrument coupled to the monitoring devices, the local workstation server including:

a remote server configured to communicate with the local workstation server and configured to receive and store the values of the condition-based parameters in a condition-based parameter database, the remote server including: a failure prediction engine, and a failure rules model.

Hosek discloses monitoring devices configured to monitoring condition-based parameters of one or more instrument components of a robotic instrument (see paragraphs 0102-0121, 0345, 0354, 0362, and 0374: discloses a list of measurable signals and sensors/detectors for measuring such signals); 
wherein the local workstation is a local workstation server of the robotic instrument coupled to the monitoring devices, the local workstation server including: an instrument check module configured to test functionality of the one or more instrument components including obtaining values of the condition-based parameters of the one or more instrument components (see Fig. 2 and paragraphs 0060-0061 and 0496: data collection functional and local pro-processing of the values to generate condition-based maintenance parameters performed by local computing system/server, data collection function meets the limitations of the instrument check module as applicant’s specification describe testing functionality of the components includes reading inputs); and

a remote server configured to communicate with the local workstation server and configured to receive and store the values of the condition-based parameters in a condition-based parameter database, the remote server including: a failure prediction engine, and a failure rules model (see paragraphs 0073, 0137, 0212, 0506 and 0511: server analyzes the data and server may allow for upload for information on demand, i.e. server stores the data, as previously discussed the algorithm is used to analyze data for predicting failure equates to a failure prediction engine, and the discussed threshold equate to a rules model).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Jacobs with the teachings of Hosek, i.e. collecting and analyzing data associated with components of the robotic instrument, for the advantageous benefit of predicting failures for individual components of the in vitro diagnostic instrument. Once modified by the teachings of Hosek, the modification would result in testing functionality of one or more components of the in vitro diagnostic instrument of Jacobs. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2016/0132375) in view of Hosek (US 2007/0067678) and Schiff (US 2014/0176345).

Regarding claim 7, Jacobs and Hosek do not expressly disclose wherein the transmitting of the condition-based maintenance data to the remote server comprises a conditional push operation where a condition must be met before the transmitting takes place.

Schiff discloses a method of collecting data at a server wherein the transmitting of the condition-based maintenance data to the remote server comprises a conditional push operation where a condition must be met before the transmitting takes place (see Abstract and paragraphs 0030 and 0045: periodic push operation when transmitting data to a server).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Jacobs in view of Hosek with the teachings of Schiff, i.e. collecting data via a periodic push operation, for the advantageous benefit gathering data in an organized timely manner using conventional data collection techniques. 

Regarding claim 8, Jacobs and Hosek do not expressly disclose wherein the transmitting of the condition-based maintenance data to the remote server comprises a pull operation where the transmitting is requested by the remote server.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Jacobs in view of Hosek with the teachings of Schiff, i.e. collecting data via a periodic push operation, for the advantageous benefit gathering data in an organized timely manner using conventional data collection techniques. 

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2016/0132375) in view of Hosek (US 2007/0067678) and Schmelzeisen-Redeker (US 2012/0249158).

Regarding claims 9 and 10, Jacobs and Hosek do not expressly disclose wherein analyzing the condition-based maintenance data according to failure prediction engine comprises determining a failure pattern match, and wherein the failure pattern match comprises exceeding a predetermined slope of the condition-based maintenance data over a predetermined period of time.

Schmelzeisen-Redeker discloses wherein analyzing the condition-based data according to failure prediction engine comprises determining a failure pattern match, and wherein the failure pattern match comprises exceeding a predetermined slope of the condition-based data over a predetermined period of time (see Fig. 5 and Abstract 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Jacobs in view of Hosek with the teachings of Schmelzeisen-Redeker, i.e. monitoring a parameter for a rate of change over a specified time interval, for the advantageous benefit of monitoring for and identifying rapid changes in the equipment that relate to malfunctions in the system. 

Regarding claim 19, Jacobs and Hosek do not expressly disclose wherein the values of the condition-based parameters of the one or more instrument components are processed to determine a rate of change over time or a difference over time.

Schmelzeisen-Redeker discloses wherein the condition-based parameters of the one or more instrument components are processed to determine a rate of change over time or a difference over time (see Fig. 5 and Abstract and paragraphs 0019, 0020, and 0036: determining malfunction based upon a predetermined rate of change in data over a period of time, i.e. change in condition-based data over a predetermined period of time). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Jacobs in view of Hosek with the teachings of Schmelzeisen-Redeker, i.e. monitoring a parameter for a rate of change over a specified time interval, . 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2016/0132375) in view of Hosek (US 2007/0067678) and Eryurek (US 2005/0007249).

Regarding claim 12, Jacobs and Hosek do not expressly disclose wherein the action comprises triggering one or more predefined rules from a rules engine.

Eryurek discloses wherein the action, related to the identification of an alert/malfunction, comprises triggering one or more predefined rules from a rules engine (see paragraphs 02600-0263: rules engine related to sending an alert or alarm information in response to detected issues).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Jacobs in view of Hosek with the teachings of Eryurek, i.e. using a rules engine to further process alert/alarm information, for the advantageous benefit of generating more detailed information in relation to the identified issues and to ensure the notification gets sent to the appropriate recipients. 



Regarding claim 13, Jacobs and Hosek do not expressly disclose wherein the predefined rules comprise one or more of: provide a notice or warning to an instrument operator; create report; request more condition-based maintenance data from the instrument; automatic instrument shutdown; and schedule service of the instrument.

Eryurek discloses wherein the predefined rules comprise one or more of: provide a notice or warning to an instrument operator; create report; request more condition-based maintenance data from the instrument; automatic instrument shutdown; and schedule service of the instrument (see paragraphs 02600-0263: the created notification falls under the broad scope of creating a report).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Jacobs in view of Hosek with the teachings of Eryurek, i.e. using a rules engine to further process alert/alarm information, for the advantageous benefit of generating more detailed information in relation to the identified issues and to ensure the notification gets sent to the appropriate recipients. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2016/0132375) in view of Hosek (US 2007/0067678) and Yamamoto (US 2013/0139616).

Regarding claim 18, Jacobs and Hosek do not expressly disclose wherein the condition-based parameters of one or more instrument components comprises software-related operating parameters.

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Jacobs in view of Hosek with the teachings of Yamamoto, i.e. adjusting software-related operating parameters, for the advantageous benefit of fine tuning the control of the analyzer to prevent operational errors. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pollack (US 2015/0273691) discloses calibration and adjustment of sample handlers.

Response to Arguments
Applicant’s arguments, fled 8/12/2021, have been fully considered. 
The amendments to the specification resolve the prior objections to the drawings. The objections to the drawings have been withdrawn and the drawings are not acceptable. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865